Citation Nr: 1536967	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a right shoulder disorder.  

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to July 1958, from October 1961 to August 1962, and from December 1990 to September 1991. This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

This claim was previously before the Board in May 2014 and was remanded for additional development.  The RO has complied with the remand directives.

The Board notes that the Veteran also has a neurological disorder of the right arm and hand, in the form of a tremor.  Records indicate that this tremor affects the functionality of the right arm.  The Veteran filed a claim of service connection for the neurological disorder of the right arm, which was denied in a December 2011 rating decision.  The Veteran filed a notice of disagreement with that decision, but did not perfect his appeal.  Therefore, the issue of service connection for a tremor of the right arm and hand is not before the Board.  

Evidence during the period on appeal indicates that at least one medical practitioner opined that the Veteran is unable to work due to his right shoulder disorder. Thus, the Board has taken jurisdiction over this issue. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claim of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran is right hand dominant and is in receipt of the maximum schedular evaluation based on limitation of motion of the dominant upper extremity.

3.  There is no competent diagnosis of ankylosis or impairment of the humerus or loss of use of the right arm that equally well served by an amputation with a suitable prosthesis due to his service-connected right shoulder disorder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied in this case.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. The Veteran has been afforded a VA examinations in conjunction with her claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the May 2014 remand, the Board finds that AOJ substantially complied with the remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where, as here, a Veteran appeals the denial of a claim for an increased rating for a disability for which service connection was in effect before he or she filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

The Veteran's right shoulder disorder, is currently evaluated as 40 percent disabling  under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5201 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen). The record shows that the Veteran is right-hand dominant; therefore, his right shoulder disability affects his major upper extremity.

Diagnostic Code 5003 is for degenerative arthritis established by X-ray findings, and provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.

Diagnostic Code 5201 provides that a maximum rating of 40 percent is assigned when limitation of motion is to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal range of motion for the shoulder is from 0 to 180 degrees flexion (forward elevation), 0 to 180 degrees abduction, 0 to 90 degrees external rotation, and 0 to 90 degrees internal rotation. 38 C.F.R. § 4.71, Plate I.

Initially, the Board observes that, at 40 percent, the Veteran is in receipt of the highest evaluation possible for limitation of motion under Diagnostic Code 5201.  See  38 C.F.R. § 4.71a.  While higher evaluations are warranted under alternate Diagnostic Codes, there is no competent evidence of ankylosis of the scapulohumeral articulation, impairment of the major humerus with fibrous union, nonunion of the flail joint or loss of the head of the humerus with flail shoulder.  Therefore, these alternate Diagnostic Codes are inapplicable to the instant claim.

In sum, while the evidence shows the Veteran does experience painful and limited range of motion, there is no competent evidence of ankylosis.  See, April 2015 VA examination. Further, the examiner specifically found that the Veteran does not have loss of head, nonunion, or fibrous union of the humerus.  

Additionally, the Board has considered whether the Veteran's degenerative joint disease of the right shoulder is the equivalent of amputation based on his degree of impairment.  However, the April 2015 examiner specifically found that there is no functional impairment of his right arm, such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Therefore, a rating based on amputation is not warranted.

The Board recognizes that the Veteran has a co-existing neurological disorder that affects the functionality of his arm and hand.  However, service connection for that neurological disorder was denied and the Veteran did not perfect an appeal.  Therefore, the Board is considering only the orthopedic effects of his shoulder disorder in assigning a rating.  The additional effects of the non-service connected neurological disorder, to the extent they are separate from the orthopedic effects, cannot serve as a basis to grant a higher rating. 

Furthermore, if a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Therefore, the Board also finds no basis for assigning a greater evaluation based on functional impairment due to pain on motion. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also considered the Veteran's statements regarding the severity of his right shoulder symptoms. As a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent shoulder pain and lack of functionality. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, neither the medical evidence nor the lay evidence suggests that an evaluation in excess of 40 percent is warranted. The Board has determined that both the lay and objective medical evidence show an absence of evidence of ankylosis of the right shoulder.  The Veteran has been granted the highest rating under the pertinent Diagnostic Code.  
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation at any point during the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disability (e.g., painful and limited motion of the arm) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An evaluation in excess of 40 percent for arthritis of the right shoulder is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. The evidence pertaining to the increased rating claim in this case shows that the Veteran had difficulty performing occupational tasks due to his right shoulder disorder. Under the Court's holding in Rice this is enough to raise an inferred TDIU claim.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). Expedited handling is requested.)

1. Develop a claim for TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders. In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2. Thereafter, consider all of the evidence of record and readjudicate the issues on appeal. If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


